         Case 1:20-cv-03030-AT Document 11 Filed 05/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

                                                   )
MARK SELIGER,                                      )
                                                   )
                            Plaintiff,             )      No. 1:20-cv-03030-AT
                                                   )
             v.                                    )
                                                   )      NOTICE OF APPEARANCE
                                                   )
MRC MEDIA, LLC, et al.,                            )
                                                   )
                            Defendants.            )
                                                   )


      I am admitted to practice in this Court. I hereby appear as lead counsel for Defendant

MRC Media, LLC.


DATED: May 27, 2020                        By: /s/ J. Matthew Williams__________________
                                               J. Matthew Williams
                                               MITCHELL SILBERBERG & KNUPP LLP
                                               1818 N Street, NW, 7th Floor
                                               Washington, DC 20036
                                               202-355-7900
                                               Email: mxw@msk.com


                                               Attorneys for Defendant
